  Case: 1:20-cv-06316 Document #: 49-31 Filed: 03/05/21 Page 1 of 4 PageID #:1227




U.S. Department of Justice
                                        EXHIBIT 27
Office of Justice Programs
Guidance to Award Recipients Impacted by COVID-19: Short Term Relief for Various
Administrative, Financial Management, and Audit Requirements
March 21, 2020

On March 19, 2020, the Office of Management and Budget (OMB) issued OMB memorandum
M-20-17, “Administrative Relief for Recipients and Applicants of Federal Financial Assistance
Directly Impacted by the Novel Coronavirus (COVID-19) due to Loss of Operations,” affording
Federal awarding agencies with additional flexibilities to provide administrative relief to funding
recipients affected by the loss of operational capacity and increased costs due to the COVID-19
crisis. The Office of Justice Programs (OJP) provides the following short term relief for various
administrative, financial management, and audit requirements under 2 CFR Part 200, Uniform
Administrative Requirements, Cost principles and Audit Requirements for Federal Awards. Please
keep in mind that in accordance with M-20-17, these exceptions are time-limited and the flexibilities
afforded to Federal awarding agencies will be reassessed by OMB within 90 days of the issuance of
its memo.

Notice for Grant Recipients: Until further notice, unless otherwise specifically stated below,
OJP is suspending the requirements for grant recipients to seek prior approval and to process
Grant Adjustment Notices (GAN) in relation to the items discussed below that would normally
require prior approval and/or a GAN. Grantees should maintain a copy of this guidance with any
other appropriate records and cost documentation in their grant files (as required by 2 C.F.R. §
200.302, 2 C.F.R. § 200.333).

Notice for Cooperative Agreement Recipients: While cooperative agreement recipients may
benefit from the administrative flexibilities outlined below, OJP is still requiring prior approval
and Grant Adjustment Notices (GANS) for any cost or project changes related to cooperative
agreement awards. Recipients should contact their OJP program managers promptly to discuss
anticipated changes.

In keeping with its accountability as a pass-through entity (as applicable) to ensure that
subrecipients receive any necessary guidance and information on requirements a subrecipient
would need to meet so that the recipient may meet its own responsibility under the award, the
recipient should take appropriate measures designed to ensure that subrecipient records
(including leave policies) and cost documentation pertinent to the award are maintained
consistent with this notice (and as required consistent with 2 CFR Part 200).

1) Allowability of costs not normally chargeable to awards: OJP will allow recipients who incur
costs related to the cancellation of events, travel, or other activities necessary and reasonable for
the performance of the award (e.g., the costs of providing telework equipment to employees who
are working on the award), or the pausing and restarting of grant-funded activities due to the
public health emergency, to charge these costs to their award.

OJP will allow recipients to charge full cost of cancellation when the event, travel, or other
activities are conducted under the auspices of the grant. In cases where charging of cancellation
or other costs results in insufficient funds to eventually carry out the event or travel, please
  Case: 1:20-cv-06316 Document #: 49-31 Filed: 03/05/21 Page 2 of 4 PageID #:1228

                                 EXHIBIT 27

contact your grant manager to discuss possible alternatives or changes to the scope of the project,
if feasible.

2) Allowability of salaries and other project costs: OJP will allow recipients to continue to
charge salaries and benefits to their awards consistent with the recipients’ policy of paying
salaries and benefits under unexpected or extraordinary circumstances from all funding sources
(Federal and non-Federal). As outlined in 2 C.F.R. § 200.431 (a) and (b), benefits may include
the costs of leave (“regular compensation paid to employees during periods of authorized
absences from the job, such as for annual leave, family-related leave, sick leave …
administrative leave, and other similar benefits”), as long as they are provided under written
leave policies.

OJP encourages recipients to review and update (if necessary) their written leave policies to
address “unexpected or extraordinary circumstances.” Recipients are required to maintain copies
of the leave policies and cost documentation (as required by 2 C.F.R. § 200.302, 2 C.F.R. §
200.333, and 2 C.F.R. § 431(b)(1)) to substantiate the charging of salaries and benefits during
interruption of operations or services.

3) Award extensions: In accordance with the Part 200 Uniform Requirements (2 C.F.R. Part
200, as adopted by DOJ) and consistent with the DOJ Grants Financial Guide, most OJP awards
may be eligible for one no-cost extension of up to 12 months. If the grant has previously
received a no-cost extension and an additional extension will be requested due to the extenuating
circumstances occurring in connection with the public health emergency, refer to the DOJ Grants
Financial Guide for additional information and consult with your grant manager as needed.
Requests for no-cost extensions will be processed via a Grant Adjustment Notice (GAN). Please
contact your grant manager as soon as practicable to submit your request.

Please note that awards funded by the Office for Victims of Crime (OVC) (or any other OJP
bureau/program office) under the provisions of the Victims of Crime Act (VOCA) of 1984, are
available during the federal fiscal year of the award, plus the following three fiscal years. OVC
and other OJP bureaus/program offices have no discretion to permit extensions of any award’s
period of performance beyond the statutory period.

4) Closeout extensions: Grantees needing additional time to complete closeout requirements (i.e.,
submitting final financial, performance, or other reports and deliverables required by the terms of
their award) should contact their grant manager before the closeout deadline (90 days after the
award end date) to request prior approval of an extension. Please note that the Grants
Management System (GMS) will continue to send automatic closeout notifications, which can
disregarded.

5) Financial reporting requirements: For grantees unable to meet original due dates, OJP is
allowing delayed submission of up to 60 days for Federal Financial Reports for the reporting
period January 1 – March 31, 2020. GMS will continue to send automatic delinquency
notifications, which can be disregarded. However, grant funds will not be withheld unless the
FFR has not been submitted by June 30. Please note that at this time, due dates for reports for
the remaining fiscal year are unchanged.
  Case: 1:20-cv-06316 Document #: 49-31 Filed: 03/05/21 Page 3 of 4 PageID #:1229


                             EXHIBIT 27

 SF-425 Federal Financial Reports—Due Quarterly
 Reporting Period          Original Due By   Due Date                     Delinquent After
                           Date              Extended
 January 1–March 31        April 30          June 30                      June 30
 April 1–June 30           July 30           N/A                          July 30
 July 1–September 30       October 30        N/A                          October 30

6) Grant Payments: The Grants Payment Request System (GPRS) will remain in service to
accept and process grant payment requests.

7) Progress reporting and performance measurement reporting: For grantees unable to meet
original due dates, OJP is allowing delayed submission of up to 60 days for progress and
performance measure reports due in March and April 2020. GMS will continue to send
automatic delinquency notifications, which can be disregarded. Please note that at this time, due
dates for reports for the remaining fiscal year are unchanged.

8) Programmatic and financial monitoring: Until otherwise notified, all planned on-site
monitoring will be conducted as remote monitoring or postponed for a later date. You will be
contacted by your OJP grant manager and/or financial staff of OJP’s Office of the Chief
Financial Officer to make alternative arrangements. If your organization is unable to participate
in remote monitoring due to operational limitations, you may request postponement until a later
date.

9) OJP-sponsored conferences, events, and other gatherings: For OJP-sponsored conferences,
meetings, trainings, and other gatherings that are scheduled in the near term, cooperative
agreement recipients should work with their OJP program or grant managers to set up meetings
as virtual events or postpone or cancel meetings. For events planned farther out, please work on a
case-by-case basis with your grant manager. With prior approval and a Grant Adjustment Notice,
OJP will allow cooperative agreement recipients to charge full costs incurred for postponing or
cancelling an event, travel, or other activities under the grant. In cases where charging of
cancellation or other costs results in insufficient funds to eventually carry out the event or travel,
please contact your grant manager to discuss possible alternatives or changes to the scope of the
project, if feasible.

10) SAM registration: 60-day extensions to SAM.gov registrations with expiration dates between
3/19/2020 and 5/17/2020 will automatically be initiated. This effort is expected to be completed
by 3/28/2020.

11) Single Audit Submission: In cases where OJP serves as the cognizant agency or has
oversight for a recipient’s audit, it will allow grant recipients that have fiscal year-ends through
June 30, 2020 and that have not yet filed their single audits with the Federal Audit Clearinghouse
as of March 19, 2020, an extension of six (6) months beyond the normal due date. Please note
that recipients taking advantage of this extension would still qualify as a "low-risk auditee" under
the criteria of 2 CFR § 200.520 (a)- Criteria for a low-risk auditee.
  Case: 1:20-cv-06316 Document #: 49-31 Filed: 03/05/21 Page 4 of 4 PageID #:1230

                    EXHIBIT 27

12) Solicitations: Solicitations with original application due dates between March 16th and
March 31st have been extended by 2 weeks. OJP will continue to monitor the situation and
determine if additional adjustments to closing dates will be needed. Grants.gov and OJP’s Grants
Management System remain open to continue to accept applications.

Please direct questions about this guidance to your OJP grant manager, or to OJP’s Office of the
Chief Financial Officer by calling the Customer Service Center at 1-800-458-0786 (TTY: 202-
616-3867), or via email at ask.ocfo@usdoj.gov.
